Citation Nr: 1339875	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a spinal cord injury of the neck, also claimed as scoliosis of the neck. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served in the Army Reserves from June 1983 to June 2005 with a period of active duty for training from July 1983 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disorder which he relates to either a 1983 Jeep accident or July 1989 injury during active service.  

A review of the evidence of record demonstrates that the Veteran's service treatment records may be incomplete.  Indeed, the service treatment records indicate the Veteran suffered an elbow contusion in August 1984; however, the Veteran claims file is absent for the clinical (inpatient) records of treatment at that time.  During his July 2011 hearing, the Veteran testified that he did not remember the name of the hospital where he was treated, and he assumed it was the base hospital.  The Board notes that Fort Pickett is a National Guard Base and the base hospital closed in 1943, prior to the Veteran's alleged treatment.  The Board recognizes the efforts that the RO has already expended to obtain the Veteran's service treatment records.  Nonetheless, the RO should again request the Veteran identify where he was hospitalized at that time and attempt to obtain any outstanding clinical records. 

Additionally, the Board notes that it appears that additional private medical records may be missing.  During a July 2011 Travel Board hearing, the Veteran also testified that he received additional treatment for his back and neck from his primary care doctor after the 1983 Jeep accident.  Although the Veteran's claims file includes private treatment for the Veteran's claimed disorders starting in 2002, there are no private treatment records dated prior to this time within the claims file.  

Though the Veteran is ultimately responsible for obtaining non-Federal evidence that may be used to support his appeal, as additional development is already required, the Board finds that additional efforts to obtain his identified missing private records should be made on remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (explaining that the duty to assist is not a one-way street).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request the Veteran identify the names and addresses of any treatment following his claimed neck injury, to specifically include any hospital treatment or primary care provider treatment.  

After securing any necessary releases, the AMC should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Following completion of the foregoing, the AMC should undertake any other development it determines to be warranted.

3.  The AMC should then readjudicate the claim.  If it remains denied, the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


